Citation Nr: 1727440	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1985 to August 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in New Orleans, Louisiana.

This matter was remanded in December 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  During the pendency of the appeal he has asserted differing theories of entitlement.  However, he has consistently maintained that his current disabilities are related to his service-connected asthma.  This matter was initially remanded in December 2014 for further development.  At that time, the Board directed that a new VA opinion be provided as a May 2010 VA examination report was inadequate for adjudication.  Since this remand, the Veteran has been afforded a VA opinion in March 2015 and a VHA opinion and addendum in August 2016 and March 2017.  

In response to these opinions, in June 2017, the Veteran, by way of his representative, submitted additional arguments and evidence to substantiate his claim.  See Informal Hearing Presentation (IHP).  Within his arguments, he asserted that his in-service asthma symptomatology, or at least a component of those symptoms, was actually a manifestation of an undiagnosed psychiatric disorder.  He posited that in-service stress and anxiousness (the initial manifestation of his psychiatric disorder) induced a feeling of being unable to breathe.  He submitted various medical treatises which appear to note that asthma is a psychosomatic disability.  

For clarification purposes, as noted, asthma has been considered a psychosomatic disability.  Psychosomatic is defined as "a disorder in which the physical symptoms are caused or exacerbated by psychological factors...."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 552 (32 Ed. 2012).  Such a definition, in and of itself, suggests that if the Veteran had an active undiagnosed psychiatric disorder in-service it would have impacted or exacerbated his asthma.   

That said, service records are positive for numerous episodes of respiratory distress which have been construed as exacerbations of asthma.  Additionally, although psychiatric symptoms are not noted in service, the Veteran has reported experiencing severe stress in-service.  See March 2010 VA Form 9 and May 2016, October 2016 and June 2017 IHP.  VA examiners, in 2010 and 2015, have indicated that significant levels of stress either cause or greatly influence the manifestation of his acquired psychiatric disorders.  Notably, the 2010 examiner essentially opined that the Veteran was incapable of handling severe stress.

These collective pieces of evidence support that the Veteran might have experienced psychiatric symptomatology (asthma-like symptoms) in-service as a result of stress.  Further, there is some suggestion that his psychiatric symptomatology could have been intertwined with his asthma, to the point of being masked by his service-connected disability.  Given the lack of an opinion addressing this evidence in light of this theory of entitlement a remand is required to obtain an additional VA opinion.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007)).  

Finally, the claims file does not show that the Veteran's personnel records were ever requested.  He requests these records be obtained in an effort to establish a pattern of behavioral problems, which would also be indicative of the initial manifestations of a psychiatric disorder.  Importantly, on initial VA examination in 2010 he reported being demoted to E3 in a Captain's Mast, because of inappropriate behavior.  In light of this report, and the Veteran's subsequent suggestion of a pattern of negative behavior in-service, an attempt should be made to obtain his personnel records.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and other appropriate records depositories.  The Board is specifically interested in judicial and non-judicial punishments received in-service, as well as reports noting the Veteran's general conduct and proficiency.  See 2010 VA Examination Report (noting demotion).  If it is determined that further attempts to obtain such records would be futile, the file should be so annotated, and the Veteran so notified.

2. Thereafter, obtain an addendum opinion from a qualified VA examiner which addresses the nature and etiology of the Veteran's acquired psychiatric disorder(s).  Request that the examiner address the Veteran's theory that his acquired psychiatric symptomatology was masked by his in-service asthma.  Specifically, address the proposition that the stress of service manifested his acquired psychiatric disorder which in turn aggravated or exacerbated his asthma resulting in chronic, but sporadic, dyspnea, wheezing and chest tightening.  Alternatively, also address the theory of whether some of the Veteran's in-service symptoms of dyspnea and chest tightening were actually stress-induced, panic attack-like, manifestations of an undiagnosed acquired psychiatric disability. 


In providing these opinions, the examiner must specifically discuss:

a. The Veteran's lay assertions of in-service anxiety due to not being able to breath and as a result of the nature and location of his military service.  See June 2017 IHP.

b. The Veteran's personnel records, if obtained.  Specifically, address whether these records contain reports of negative behavior, to include demotion, which is suggestive of an undiagnosed acquired psychiatric disability. 

c. The 2010 and 2015 examiners' notations regarding the relationship between the Veteran's psychiatric disability and significant or severe stress.  

d. The 2015, 2016 and 2017 opinions provided by the VA examiner and VHA expert.

e. The October 2016 and June 2017 Representative IHPs.  Note, these documents contain references to and arguments about medical treatise.  These treatises suggest that asthma is a psychosomatic disability and that patients suffering from asthma have a higher risk for depressive or behavioral disorders.  Such findings appear to support the proposition that the Veteran's asthma might have been a panic-induced symptom of his psychiatric disorders.


3. Then, after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought is denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




